Citation Nr: 0014003	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an increased rating for the service-connected 
varicose veins of the left leg and thigh with the residuals 
of thrombophlebitis, currently rated as 40 percent disabling, 
to include a rating in excess of 20 percent prior to January 
12, 1998.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had a period of active duty for training from 
June to December 1957 and active service from September 1958 
to September 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the RO.  



REMAND

The veteran's disability has been evaluated pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7120.  During the course 
of this appeal, however, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  The RO has addressed the new criteria and, in 
fact, granted an increase based on the new criteria, 
effective on January 12, 1998.  

Subsequently, a considerable number of medical records were 
produced, and the RO arranged for another VA examination 
which was conducted in May 1999.  The May 1999 VA 
examination, however, was inadequate for the purpose of 
considering both the old and new rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

Following a review of the entire claims folder, it is the 
opinion of the Board that the clinical findings currently of 
record are inadequate to rate the veteran's service-connected 
disease under both the old and new rating criteria.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left leg disorder 
since October 1998.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the current severity of his 
service-connected varicose veins.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
describe all manifestations of the 
veteran's service-connected disability.  
The examiner should describe any edema, 
subcutaneous induration, stasis 
pigmentation, eczema, ulceration or pain 
at rest.  The examiner should also state 
whether there is any secondary 
involvement of deep circulation as 
demonstrated by Trendelenburg's and 
Perthe's tests.  A complete rationale for 
any opinion expressed must be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  See VA 
O.G.C. Prec. Op. No 3-2000 (Apr. 10, 
2000).  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


